Exhibit 10.1
ENERGY CONVERSION DEVICES, INC.
2010 OMNIBUS INCENTIVE COMPENSATION PLAN
Section 1. Purpose.
The purpose of this Energy Conversion Devices, Inc. 2010 Omnibus Incentive
Compensation Plan (the “Plan”) is to promote the interests of the Company (as
defined below), and its stockholders by (a) attracting and retaining exceptional
directors, officers, employees and consultants (including prospective directors,
officers, employees and consultants) of the Company and its Subsidiaries (as
defined below) and (b) enabling such individuals to participate in the long-term
growth and financial success of the Company. This Plan is intended to replace
the Energy Conversion Devices, Inc. 2006 Stock Incentive Plan (the “Prior Stock
Plan”) and the Energy Conversion Devices Annual Incentive Program (the “Prior
Bonus Plan”, and together with the Prior Stock Plan, the “Prior Plans”) which
Prior Plans shall be automatically terminated and replaced and superseded by
this Plan on the date on which this Plan is approved by the Company’s
stockholders, except that any awards granted under the Prior Plans shall remain
in effect pursuant to their terms.
Section 2. Definitions.
As used herein, the following terms shall have the meanings set forth below:
“Award” means any award that is permitted under Section 6 and granted under the
Plan.
“Award Agreement” means any written agreement, contract or other instrument or
document evidencing any Award, which may, but need not, require execution or
acknowledgment by a Participant.
“Board” means the Board of Directors of the Company.
“Cash Incentive Award” means an Award granted pursuant to Section 6(f).
“Change of Control” shall (a) have the meaning set forth in an Award Agreement,
provided, however, that any definition of Change of Control set forth in an
Award Agreement shall provide that a Change of Control shall not occur until
consummation or effectiveness of a change of control of the Company, rather than
upon the announcement, commencement, stockholder approval or other potential
occurrence of any event or transaction that, if completed, would result in a
change of control of the Company, or (b) if there is no definition set forth in
an Award Agreement, mean the occurrence of any of the following events:
(i) the acquisition by any individual, entity or group (a “Person”), including
any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act, of beneficial ownership within the meaning of Rule 13d-3 promulgated under
the Exchange Act, of 40% or more of either (1) the then outstanding Shares of
the Company (the “Outstanding Shares”) or (2) the combined voting power of the
then outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); excluding, however,
the following: (A) any acquisition directly from the Company (excluding any
acquisition resulting from the exercise of an exercise, conversion or exchange
privilege unless the security being so exercised, converted or exchanged was
acquired directly from the Company), (B) any acquisition by the Company, (C) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(D) any acquisition by any corporation pursuant to a transaction which complies
with clauses (1), (2) and (3) of paragraph (iii), below, of this definition;
provided further, that for purposes of clause (B), if any Person (other than the
Company or any employee benefit plan (or related trust) sponsored or maintained
by the Company or any corporation controlled by the Company) shall become the
beneficial owner of 40% or more of the Outstanding Shares or 40% or more of the
Outstanding Voting Securities by reason of an acquisition by the Company, and
such Person shall, after such acquisition by the Company, become the beneficial
owner of any additional Outstanding Shares or any additional Outstanding Voting
Securities and such beneficial ownership is publicly announced, such additional
beneficial ownership shall constitute a Change of Control;

 

 



--------------------------------------------------------------------------------



 



(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided that any individual who becomes a director of the Company
subsequent to the date hereof whose election, or nomination for election, by the
Company’s stockholders was approved by the vote of at least a majority of the
directors then comprising the Incumbent Board shall be deemed a member of the
Incumbent Board;
(iii) the consummation of a reorganization, merger or consolidation, or sale or
other disposition of all or substantially all of the assets, of the Company (a
“Corporate Transaction”); excluding, however, a Corporate Transaction pursuant
to which (1) all or substantially all of the individuals or entities who are the
beneficial owners, respectively, of the Outstanding Shares and the Outstanding
Voting Securities immediately prior to such Corporate Transaction will
beneficially own, directly or indirectly, more than 60% of, respectively, the
outstanding Shares, and the combined voting power of the outstanding securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Corporate Transaction (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or
indirectly) in substantially the same proportions relative to each other as
their ownership, immediately prior to such Corporate Transaction, of the
Outstanding Shares and the Outstanding Voting Securities, as the case may be,
(2) no Person (other than: the Company; any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company; the corporation resulting from such Corporate Transaction; and any
Person which beneficially owned, immediately prior to such Corporate
Transaction, directly or indirectly, 40% or more of the Outstanding Shares or
the Outstanding Voting Securities, as the case may be) will beneficially own,
directly or indirectly, 40% or more of, respectively, the outstanding Shares of
the corporation resulting from such Corporate Transaction or the combined voting
power of the outstanding securities of such corporation entitled to vote
generally in the election of directors and (3) individuals who were members of
the Incumbent Board will constitute at least a majority of the members of the
board of directors of the corporation resulting from such Corporate Transaction;
or
(4) the consummation of a plan of complete liquidation or dissolution of the
Company.
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto, and the regulations promulgated thereunder.
“Committee” means the compensation committee of the Board, or such other
committee of the Board as may be designated by the Board to administer the Plan,
as described in Section 3(a).
Company” means Energy Conversion Devices, Inc. and any successor thereto.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor statute thereto, and the regulations promulgated
thereunder.
“Exercise Price” means (a) in the case of Options, the price specified in the
applicable Award Agreement as the price-per-Share at which Shares may be
purchased pursuant to such Option or (b) in the case of SARs, the price
specified in the applicable Award Agreement as the reference price-per-Share
used to calculate the amount payable to the Participant.

 

2



--------------------------------------------------------------------------------



 



“Fair Market Value” means shall mean the closing price of a Share on The Nasdaq
Global Select Market on the date of grant or, if the Shares are not listed on
The Nasdaq Global Select Market, the average of the high and low transaction
prices of a Share on the principal market on which the Shares are traded on the
date of grant, or if there shall be no reported transaction for such date, on
the next preceding date for which a transaction was reported; provided, however,
that if Fair Market Value for any date cannot be so determined, Fair Market
Value shall be determined by the Committee by whatever means or method as the
Committee, in the good faith exercise of its discretion, shall at such time deem
appropriate.
“Incentive Stock Option” means an option to purchase Shares from the Company
that (a) is granted under Section 6(b) and (b) is intended to qualify for
special Federal income tax treatment pursuant to Sections 421 and 422 of the
Code, as now constituted or subsequently amended, or pursuant to a successor
provision of the Code, and which is so designated in the applicable Award
Agreement.
“Independent Director” means a member of the Board (a) who is neither an
employee of the Company nor an employee of any Subsidiary, and (b) who, at the
time of acting, is a “Non-Employee Director” under Rule 16b-3.
“IRS” means the Internal Revenue Service or any successor thereto and includes
the staff thereof.
“NASDAQ” means the National Association of Securities Dealers Automated
Quotation system.
“Nonqualified Stock Option” means an option to purchase Shares from the Company
that (a) is granted under Section 6(b) and (b) is not an Incentive Stock Option.
“Option” means an Incentive Stock Option or a Nonqualified Stock Option or both,
as the context requires.
“Participant” means any director, officer, employee or consultant (including any
prospective director, officer, employee or consultant) of the Company or its
Subsidiaries who is eligible for an Award under Section 5 and who is selected by
the Committee to receive an Award under the Plan or who receives a Substitute
Award pursuant to Section 4(c).
“Performance Compensation Award” means any Award designated by the Committee as
a Performance Compensation Award pursuant to Section 6(i).
“Performance Criteria” means the criterion or criteria that the Committee shall
select for purposes of establishing a Performance Goal for a Performance Period
with respect to any Performance Compensation Award, Performance Unit or Cash
Incentive Award under the Plan. Performance Criteria shall be limited to the
following: (A) net income before or after taxes, (B) earnings before or after
taxes (including earnings before interest, taxes, depreciation and
amortization), (C) operating income, (D) earnings per share, (E) return on
stockholders’ equity, (F) return on investment or capital, (G) return on assets,
(H) net assets, (I) total shareholder return, (J) share price, (K) market
capitalization, (L) profitability and profit margins, (M) market share (in the
aggregate or by segment), (N) revenues or sales (based on units or dollars),
(O) costs (including bill of material costs), (P) cash flow, (Q) working
capital, (R) cost per watt, (S) watts produced, (T) watts shipped, (U) watts per
module, (V) conversion efficiency, (W) modules produced, (X) modules shipped,
(Y) production throughput rates, (Z) solar project velocity, (AA) solar project
volume, (BB) production yields, (CC) solar projects developed (number or watts),
(DD) solar projects financed (by value or watts), (EE) solar projects sold (by
value or watts), (FF) operation or maintenance contracts signed or maintained
(by value or watts), (GG) production expansion build and ramp times, (HH) module
field performance, (II) average sales price, (JJ) budgeted expenses (operating
and/or capital), (KK) inventory turns, (LL) accounts receivable levels,
(MM) completion of projects within a specified time frame, (NN) development of
product, (OO) level or amount of acquisitions, and (PP) except with respect to
an award intended to qualify as “qualified performance-based compensation” under
Section 162(m) of the Code, any other measure of performance that the Committee
may approve in its discretion.

 

3



--------------------------------------------------------------------------------



 



“Performance Formula” means, for a Performance Period, the one or more objective
formulas applied against the relevant Performance Goal to determine, with regard
to the Performance Compensation Award, Performance Unit or Cash Incentive Award
of a particular Participant, whether all, a portion or none of the Award has
been earned for the Performance Period.
“Performance Goal” means, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria.
“Performance Period” means the one or more periods of time as the Committee may
select over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s right to and the payment
of a Performance Compensation Award, Performance Unit or Cash Incentive Award.
“Performance Unit” means an Award under Section 6(e) that has a value set by the
Committee (or that is determined by reference to a valuation formula specified
by the Committee or the Fair Market Value of Shares), which value may be paid to
the Participant by delivery of such property as the Committee shall determine,
including without limitation, cash or Shares, or any combination thereof, upon
achievement of such Performance Goals during the relevant Performance Period as
the Committee shall establish at the time of such Award or thereafter.
“Plan” shall have the meaning specified in Section 1.
“Restricted Share” means a Share that is granted under Section 6(d) that is
subject to certain transfer restrictions, forfeiture provisions and/or other
terms and conditions specified herein and in the applicable Award Agreement.
“RSU” means a restricted stock unit Award that is granted under Section 6(d) and
is designated as such in the applicable Award Agreement and that represents an
unfunded and unsecured promise to deliver Shares, cash, other securities, other
Awards or other property in accordance with the terms of the applicable Award
Agreement.
“Rule 16b-3” means Rule 16b-3 as promulgated and interpreted by the SEC under
the Exchange Act or any successor rule or regulation thereto as in effect from
time to time.
“SAR” means a stock appreciation right Award that is granted under Section 6(c)
and that represents an unfunded and unsecured promise to deliver Shares, cash,
other securities, other Awards or other property equal in value to the excess,
if any, of the Fair Market Value per Share over the Exercise Price per Share of
the SAR, subject to the terms of the applicable Award Agreement.
“SEC” means the Securities and Exchange Commission or any successor thereto and
shall include the staff thereof.
“Shares” means shares of common stock of the Company, $0.01 par value, or such
other securities of the Company (a) into which such shares shall be changed by
reason of a recapitalization, merger, consolidation, split-up, combination,
exchange of shares or other similar transaction or (b) as may be determined by
the Committee pursuant to Section 4(b).

 

4



--------------------------------------------------------------------------------



 



“Subsidiary” means any corporation, limited liability company, partnership,
joint venture or similar entity in which the Company owns, directly or
indirectly, an equity interest possessing more than 25% of the combined voting
power of the total outstanding equity interests of such entity.
“Substitute Awards” shall have the meaning specified in Section 4(c).
“Ten-Percent Holder” means an employee who, at the time of the grant of an
Award, owns stock representing more than 10% of the voting power of the Company
or a Subsidiary (as determined under Section 422(b)(6) of the Code).
“Treasury Regulations” means all proposed, temporary and final regulations
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).
Section 3. Administration.
(a) Composition of Committee. The Plan shall be administered by the Committee,
which shall be composed of one or more directors, as determined by the Board;
provided that, to the extent necessary to comply with the rules of NASDAQ or any
successor exchange on which the Shares may be listed and Rule 16b-3 and to
satisfy any applicable requirements of Section 162(m) of the Code and any other
applicable laws or rules, the Committee shall be composed of two or more
directors, all of whom shall be Independent Directors and all of whom shall
(i) qualify as “outside directors” under Section 162(m) of the Code and
(ii) meet the independence requirements of NASDAQ or any successor exchange.
(b) Authority of Committee. Subject to the terms of the Plan and applicable law
(including, where intended, Section 162(m) of the Code), and in addition to
other express powers and authorizations conferred on the Committee by the Plan,
the Committee shall have sole and plenary authority to administer the Plan,
including, but not limited to, the authority to (i) designate Participants,
(ii) determine the type or types of Awards to be granted to a Participant,
(iii) determine the number of Shares to be covered by, or with respect to which
payments, rights or other matters are to be calculated in connection with,
Awards, (iv) determine the terms and conditions of any Awards, (v) determine the
vesting schedules of Awards and, if certain performance criteria must be
attained in order for an Award to vest or be settled or paid, establish such
performance criteria and certify whether, and to what extent, such performance
criteria have been attained, (vi) determine whether, to what extent and under
what circumstances Awards may be settled or exercised in cash, Shares, other
securities, other Awards or other property, or canceled, forfeited or suspended
and the method or methods by which Awards may be settled, exercised, canceled,
forfeited or suspended, (vii) determine whether, to what extent and under what
circumstances cash, Shares, other securities, other Awards, other property and
other amounts payable with respect to an Award shall be deferred either
automatically or at the election of the holder thereof or of the Committee,
(viii) interpret, administer, reconcile any inconsistency in, correct any
default in and supply any omission in, the Plan and any instrument or agreement
relating to, or Award made under, the Plan, (ix) establish, amend, suspend or
waive such rules and regulations and appoint such agents as it shall deem
appropriate for the proper administration of the Plan, (x) accelerate the
vesting or exercisability of, payment for or lapse of restrictions on, Awards,
(xi) amend an outstanding Award or grant a replacement Award for an Award
previously granted under the Plan if, in its sole discretion, the Committee
determines that (A) the tax consequences of such Award to the Company or the
Participant differ from those consequences that were expected to occur on the
date the Award was granted or (B) clarifications or interpretations of, or
changes to, tax law or regulations permit Awards to be granted that have more
favorable tax consequences than initially anticipated and (xii) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan.

 

5



--------------------------------------------------------------------------------



 



(c) Committee Decisions. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations and other decisions under or with
respect to the Plan or any Award shall be within the sole and plenary discretion
of the Committee, may be made at any time and shall be final, conclusive and
binding upon all persons, including the Company, any Subsidiary, any
Participant, any holder or beneficiary of any Award and any stockholder. A
majority of the Committee shall constitute a quorum. The acts of the Committee
shall be either (1) acts of a majority of the members of the Committee present
at any meeting at which a quorum is present or (2) acts approved in writing by
all of the members of the Committee without a meeting.
(d) Indemnification. No member of the Board, the Committee or any employee of
the Company (each such person, a “Covered Person”) shall be liable for any
action taken or omitted to be taken or any determination made in good faith with
respect to the Plan or any Award hereunder. Each Covered Person shall be
indemnified and held harmless by the Company against and from (i) any loss,
cost, liability or expense (including attorneys’ fees) that may be imposed upon
or incurred by such Covered Person in connection with or resulting from any
action, suit or proceeding to which such Covered Person may be a party or in
which such Covered Person may be involved by reason of any action taken or
omitted to be taken under the Plan or any Award Agreement and (ii) any and all
amounts paid by such Covered Person, with the Company’s approval, in settlement
thereof, or paid by such Covered Person in satisfaction of any judgment in any
such action, suit or proceeding against such Covered Person; provided that the
Company shall have the right, at its own expense, to assume and defend any such
action, suit or proceeding, and, once the Company gives notice of its intent to
assume the defense, the Company shall have sole control over such defense with
counsel of the Company’s choice. The foregoing right of indemnification shall
not be available to a Covered Person to the extent that a court of competent
jurisdiction in a final judgment or other final adjudication, in either case not
subject to further appeal, determines that the acts or omissions of such Covered
Person giving rise to the indemnification claim resulted from such Covered
Person’s bad faith, fraud or willful criminal act or omission or that such right
of indemnification is otherwise prohibited by law or by the Company’s
Certificate of Incorporation or Bylaws. The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which Covered
Persons may be entitled under the Company’s Certificate of Incorporation or
Bylaws, as a matter of law, or otherwise, or any other power that the Company
may have to indemnify such persons or hold them harmless. However,
indemnification shall not be provided under this Section 3(d) to the extent
provided in the Company’s Restated Certificate of Incorporation and/or Bylaws,
and under any directors’ and officers’ liability insurance that may be in effect
from time to time.
(e) Delegation of Authority to Senior Officers. The Committee may delegate, on
such terms and conditions as it determines in its sole and plenary discretion,
to one or more senior officers of the Company the authority to make grants of
Awards to officers (other than any officer subject to Section 16 of the Exchange
Act), employees and consultants of the Company and its Subsidiaries (including
any prospective officer (other than any such officer who is expected to be
subject to Section 16 of the Exchange Act), employee or consultant) and all
necessary and appropriate decisions and determinations with respect thereto.
(f) Awards to Independent Directors. Notwithstanding anything to the contrary
contained herein, the Board may, in its sole and plenary discretion, at any time
and from time to time, grant Awards to Independent Directors or administer the
Plan with respect to such Awards. In any such case, the Board shall have all the
authority and responsibility granted to the Committee herein.
Section 4. Shares Available for Awards; Cash Payable Pursuant to Awards.
(a) (a) Shares and Cash Available. (i) Subject to adjustment as provided in
Section 4(b), the maximum aggregate number of Shares that may be delivered
pursuant to Awards granted under the Plan shall be equal to the sum of (A) four
million one hundred thousand (4,100,000), plus (B) any of the awards outstanding
under the Prior Stock Plans and the 1995 Non-Qualified Stock Option and 2000
Non-Qualified Stock Option Plans (1,494,778 share awards outstanding as of
October 5, 2010), but only to the extent that such outstanding awards are
forfeited, expire, or otherwise terminate without the issuance of Shares on or
after the effective date of the Plan.

 

6



--------------------------------------------------------------------------------



 



(ii) The maximum number of Shares that may be delivered pursuant to Incentive
Stock Options granted under the Plan shall be four million one hundred thousand
(4,100,000).
(iii) If, after the effective date of the Plan, any Award granted under the Plan
(A) is forfeited or otherwise expires, terminates or is canceled without the
delivery of all Shares subject thereto or (B) is settled other than by the
delivery of Shares (including cash settlement), then, in the case of clauses
(A) and (B), the number of Shares subject to such Award that were not issued
with respect to such Award shall again become available to be delivered pursuant
to Awards under the Plan.
(iv) If Shares issued upon exercise, vesting or settlement of an Award, or
Shares owned by a Participant (which are not subject to any pledge or other
security interest), are surrendered or tendered to the Company in payment of the
Exercise Price of an Award or any taxes required to be withheld in respect of an
Award in accordance with the terms and conditions of the Plan and any applicable
Award Agreement, such surrendered or tendered Shares shall become available to
be delivered pursuant to Awards under the Plan; provided, however, that in no
event shall such Shares increase the number of Shares that may be delivered
pursuant to Incentive Stock Options granted under the Plan.
(v) Subject to adjustment as provided in Section 4(b), (1) in the case of Awards
that are settled in Shares, the maximum aggregate number of Shares with respect
to which Awards (other than Options and SARs) may be granted under the Plan to
any Participant in any fiscal year of the Company shall be six hundred thousand
(600,000), (2) the maximum aggregate number of Shares subject to Options granted
in any one fiscal year to any one Participant shall be 1 million (1,000,000),
(3) the maximum aggregate number of Shares subject to SARs granted in any one
fiscal year to any one Participant shall be 1 million (1,000,000), and (4) in
the case of Awards that are settled in cash based on the Fair Market Value of a
Share, the maximum aggregate amount of cash that may be paid pursuant to Awards
granted under the Plan to any Participant in any fiscal year of the Company
shall be equal to the per Share Fair Market Value as of the relevant vesting,
payment or settlement date multiplied by the number of Shares described in the
preceding clause (1). In the case of all Awards other than those described in
the preceding sentence, the maximum aggregate amount of cash and other property
(valued at its Fair Market Value) other than Shares that may be paid or
delivered pursuant to Awards under the Plan to any Participant in any fiscal
year of the Company shall be $3 million ($3,000,000).
(b) Adjustments for Changes in Capitalization and Similar Events. (i) In the
event of any extraordinary dividend or other extraordinary distribution (whether
in the form of cash, Shares, other securities or other property),
recapitalization, stock split, reverse stock split, split-up or spin-off, the
Committee shall, in order to preserve the value of the Award and in the manner
determined by the Committee, adjust any or all of (A) the number of Shares or
other securities of the Company (or number and kind of other securities or
property) with respect to which Awards may be granted, including (1) the maximum
aggregate number of Shares that may be delivered pursuant to Awards granted
under the Plan (including pursuant to Incentive Stock Options) and (2) the
maximum number of Shares or other securities of the Company (or number and kind
of other securities or property) with respect to which Awards may be granted to
any Participant in any fiscal year of the Company, in each case as provided in
Section 4(a), and (B) the terms of any outstanding Award, including (1) the
number of Shares or other securities of the Company (or number and kind of other
securities or property) subject to outstanding Awards or to which outstanding
Awards relate and (2) the Exercise Price, if applicable, with respect to any
Award.

 

7



--------------------------------------------------------------------------------



 



(ii) In the event that the Committee determines that any reorganization, merger,
consolidation, combination, repurchase or exchange of Shares or other securities
of the Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company, or other similar corporate transaction or event
affects the Shares such that an adjustment is determined by the Committee in its
discretion to be appropriate or desirable, then the Committee may (A) in such
manner as it may deem equitable or desirable, adjust any or all of (1) the
number of Shares or other securities of the Company (or number and kind of other
securities or property) with respect to which Awards may be granted, including
(x) the maximum aggregate number of Shares that may be delivered pursuant to
Awards granted under the Plan (including pursuant to Incentive Stock Options)
and (y) the maximum number of Shares or other securities of the Company (or
number and kind of other securities or property) with respect to which Awards
may be granted to any Participant in any fiscal year of the Company, in each
case as provided in Section 4(a), and (2) the terms of any outstanding Award,
including (x) the number of Shares or other securities of the Company (or number
and kind of other securities or property) subject to outstanding Awards or to
which outstanding Awards relate and (y) the Exercise Price, if applicable, with
respect to any Award, (B) if deemed appropriate or desirable by the Committee,
make provision for a cash payment to the holder of an outstanding Award in
consideration for the cancellation of such Award, including, in the case of an
outstanding Option or SAR, a cash payment to the holder of such Option or SAR in
consideration for the cancellation of such Option or SAR in an amount equal to
the excess, if any, of the Fair Market Value (as of a date specified by the
Committee) of the Shares subject to such Option or SAR over the aggregate
Exercise Price of such Option or SAR and (C) if deemed appropriate or desirable
by the Committee, cancel and terminate any Option or SAR having a per Share
Exercise Price equal to, or in excess of, the Fair Market Value of a Share
subject to such Option or SAR without any payment or consideration therefor.
(c) Substitute Awards. Subject to the restrictions on “repricing” of Options and
SARs as set forth in Section 7(b), Awards may, in the discretion of the
Committee, be granted under the Plan in assumption of, or in substitution for,
outstanding awards previously granted by the Company or any of its Subsidiaries
or a company acquired by the Company or any of its Subsidiaries or with which
the Company or any of its Subsidiaries combines (“Substitute Awards”). The
number of Shares underlying any Substitute Awards shall be counted against the
maximum aggregate number of Shares available for Awards under the Plan;
provided, however, that Substitute Awards issued in connection with the
assumption of, or in substitution for, outstanding awards previously granted by
an entity that is acquired by the Company or any of its Subsidiaries or with
which the Company or any of its Subsidiaries combines shall not be counted
against the maximum aggregate number of Shares available for Awards under the
Plan; provided further, however, that Substitute Awards issued in connection
with the assumption of, or in substitution for, outstanding stock options
intended to qualify for special tax treatment under Sections 421 and 422 of the
Code that were previously granted by an entity that is acquired by the Company
or any of its Subsidiaries or with which the Company or any of its Subsidiaries
combines shall be counted against the maximum aggregate number of Shares
available for Incentive Stock Options under the Plan. No substitution of an
Option or SAR shall occur that would cause the Option or SAR to be subject to
Section 409A of the Code.
(d) Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant to
an Award may consist, in whole or in part, of authorized and unissued Shares or
of treasury Shares.
Section 5. Eligibility.
Participants in this Plan shall consist of such officers, other employees,
non-employee directors, consultants, advisors, independent contractors and
agents, and persons expected to become officers, other employees, non-employee
directors, consultants, advisors, independent contractors and agents, of the
Company or a Subsidiary as the Committee in its sole discretion may select from
time to time. For purposes of this Plan, references to employment shall also
mean an agency or independent contractor relationship and references to
employment by the Company shall also mean employment by a Subsidiary. The
Committee’s selection of a person to participate in this Plan at any time shall
not require the Committee to select such person to participate in this Plan at
any other time.

 

8



--------------------------------------------------------------------------------



 



Section 6. Awards.
(a) Types of Awards. Awards may be made under the Plan in the form of
(i) Options, (ii) SARs, (iii) Restricted Shares, (iv) RSUs, (v) Performance
Units, (vi) Cash Incentive Awards, (vii) Performance Compensation Awards and
(viii) other equity-based or equity-related Awards that the Committee determines
are consistent with the purpose of the Plan and the interests of the Company.
Awards may be granted in tandem with other Awards. No Incentive Stock Option
(other than an Incentive Stock Option that may be assumed or issued by the
Company in connection with a transaction to which Section 424(a) of the Code
applies) may be granted to a person who is ineligible to receive an Incentive
Stock Option under the Code.
(b) Options. (i) Grant. Subject to the provisions of the Plan, the Committee
shall have sole and plenary authority to determine (A) the Participants to whom
Options shall be granted, (B) subject to Section 4(a), the number of Shares
subject to Options to be granted to each Participant, (C) whether each Option
will be an Incentive Stock Option or a Nonqualified Stock Option and (D) the
conditions and limitations applicable to the vesting and exercise of each
Option. In the case of Incentive Stock Options, the terms and conditions of such
grants shall be subject to and comply with such rules as may be prescribed by
Section 422 of the Code and any regulations related thereto, as may be amended
from time to time. All Options granted under the Plan shall be Nonqualified
Stock Options unless the applicable Award Agreement expressly states that the
Option is intended to be an Incentive Stock Option. If an Option is intended to
be an Incentive Stock Option, and if, for any reason, such Option (or any
portion thereof) shall not qualify as an Incentive Stock Option, then, to the
extent of such nonqualification, such Option (or portion thereof) shall be
regarded as a Nonqualified Stock Option appropriately granted under the Plan;
provided that such Option (or portion thereof) otherwise complies with the
Plan’s requirements relating to Nonqualified Stock Options.
(ii) Exercise Price. Except as otherwise established by the Committee at the
time an Option is granted and set forth in the applicable Award Agreement, the
Exercise Price of each Share covered by an Option shall be not less than 100% of
the Fair Market Value of such Share (determined as of the date the Option is
granted); provided, however, that in the case of an Incentive Stock Option
granted to a Ten-Percent Holder, the per Share Exercise Price shall be no less
than 110% of the Fair Market Value per Share on the date of the grant. Options
are intended to qualify as “qualified performance-based compensation” under
Section 162(m) of the Code.
(iii) Vesting and Exercise. Each Option shall be vested and exercisable at such
times, in such manner and subject to such terms and conditions as the Committee
may, in its sole and plenary discretion, specify in the applicable Award
Agreement or thereafter. Except as otherwise specified by the Committee in the
applicable Award Agreement, an Option may only be exercised to the extent that
it has already vested at the time of exercise. An Option shall be deemed to be
exercised when written or electronic notice of such exercise has been given to
the Company in accordance with the terms of the Award by the person entitled to
exercise the Award and full payment pursuant to Section 6(b)(iv) for the Shares
with respect to which the Award is exercised has been received by the Company.
Exercise of an Option in any manner shall result in a decrease in the number of
Shares that thereafter may be available for sale under the Option and, except as
expressly set forth in Sections 4(a) and 4(c), in the number of Shares that may
be available for purposes of the Plan, by the number of Shares as to which the
Option is exercised. The Committee may impose such conditions with respect to
the exercise of Options, including, without limitation, any conditions relating
to the application of Federal or state securities laws, as it may deem necessary
or advisable.

 

9



--------------------------------------------------------------------------------



 



(iv) Payment.(A) No Shares shall be delivered pursuant to any exercise of an
Option until payment in full of the aggregate Exercise Price therefor is
received by the Company, and the Participant has paid to the Company (or the
Company has withheld in accordance with Section 9(d)) an amount equal to any
Federal, state, local and foreign income and employment taxes required to be
withheld. Such payments may be made in cash (or its equivalent) or, in the
Committee’s sole and plenary discretion, (1) by exchanging Shares owned by the
Participant (which are not the subject of any pledge or other security
interest), (2) if there shall be a public market for the Shares at such time,
subject to such rules as may be established by the Committee, through delivery
of irrevocable instructions to a broker to sell the Shares otherwise deliverable
upon the exercise of the Option and to deliver promptly to the Company an amount
equal to the aggregate Exercise Price or (3) through any other method (or
combination of methods) as approved by the Committee; provided that the combined
value of all cash and cash equivalents and the Fair Market Value of any such
Shares so tendered to the Company, together with any Shares withheld by the
Company in accordance with Section 9(d), as of the date of such tender, is at
least equal to such aggregate Exercise Price and the amount of any Federal,
state, local and foreign income and employment taxes required to be withheld.
(B) Wherever in the Plan or any Award Agreement a Participant is permitted to
pay the Exercise Price of an Option or taxes relating to the exercise of an
Option by delivering Shares, the Participant may, subject to procedures
satisfactory to the Committee, satisfy such delivery requirement by presenting
proof of beneficial ownership of such Shares, in which case the Company shall
treat the Option as exercised without further payment and shall withhold such
number of Shares from the Shares acquired by the exercise of the Option.
(v) Expiration. Except as otherwise set forth in the applicable Award Agreement,
each Option shall expire immediately, without any payment, upon the tenth
anniversary of the date the Option is granted (or, with respect to Incentive
Stock Options granted to a Ten-Percent Holder, the fifth anniversary of the date
the Option is granted).
(c) SARs. (i) Grant. Subject to the provisions of the Plan, the Committee shall
have sole and plenary authority to determine (A) the Participants to whom SARs
shall be granted, (B) subject to Section 4(a), the number of SARs to be granted
to each Participant, (C) the Exercise Price thereof and (D) the conditions and
limitations applicable to the exercise thereof.
(ii) Exercise Price. Except as otherwise established by the Committee at the
time a SAR is granted and set forth in the applicable Award Agreement, the
Exercise Price of each Share covered by a SAR shall be not less than 100% of the
Fair Market Value of such Share (determined as of the date the SAR is granted).
SARs are intended to qualify as “qualified performance-based compensation” under
Section 162(m) of the Code.
(iii) Exercise. A SAR shall entitle the Participant to receive an amount upon
exercise equal to the excess, if any, of the Fair Market Value of a Share on the
date of exercise of the SAR over the Exercise Price thereof. The Committee shall
determine, in its sole and plenary discretion, whether a SAR shall be settled in
cash, Shares, other securities, other Awards, other property or a combination of
any of the foregoing.
(iv) Other Terms and Conditions. Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine, at or after the grant
of a SAR, the vesting criteria, term, methods of exercise, methods and form of
settlement and any other terms and conditions of any SAR. Any determination by
the Committee that is made pursuant to this Section 6(c)(iv) may be changed by
the Committee from time to time and may govern the exercise of SARs granted or
exercised thereafter.
(d) Restricted Shares and RSUs. (i) Grant. Subject to the provisions of the
Plan, the Committee shall have sole and plenary authority to determine (A) the
Participants to whom Restricted Shares and RSUs shall be granted, (B) subject to
Section 4(a), the number of Restricted Shares and RSUs to be granted to each
Participant, (C) the duration of the period during which, and the conditions, if
any, under which, the Restricted Shares and RSUs may vest or may be forfeited to
the Company and (D) the other terms and conditions of such Awards.

 

10



--------------------------------------------------------------------------------



 



(ii) Transfer Restrictions. Restricted Shares and RSUs may not be sold,
assigned, transferred, pledged or otherwise encumbered except as provided in the
Plan or as may be provided in the applicable Award Agreement. Restricted Shares
may be evidenced in such manner as the Committee shall determine. All
certificates registered in the holder’s name shall be deposited with the
Company, together with stock powers or other instruments of assignment
(including a power of attorney), each endorsed in blank with a guarantee of
signature if deemed necessary or appropriate by the Company, which would permit
transfer to the Company of all or a portion of the Shares subject to the Award
in the event such award is forfeited in whole or in part.
(iii) Payment/Lapse of Restrictions. Each RSU shall be granted with respect to
one Share or shall have a value equal to the Fair Market Value of one Share.
RSUs shall be paid in cash, Shares, Restricted Shares, other securities, other
Awards or other property, as determined in the sole and plenary discretion of
the Committee, upon the lapse of restrictions applicable thereto, or otherwise
in accordance with the applicable Award Agreement. A Restricted Share or an RSU
intended to qualify as “qualified performance-based compensation” under Section
162(m) of the Code shall provide that the restrictions of the Award lapse and/or
vesting occurs (or the grant of the Award is contingent) upon the satisfaction
of the requirements for the payment of “qualified performance-based
compensation” under Section 162(m) of the Code (whether through the application
of Section 6(i) of the Plan or otherwise).
(e) Performance Units. (i) Grant. Subject to the provisions of the Plan, the
Committee shall have sole and plenary authority to determine the Participants to
whom Performance Units shall be granted and the terms and conditions thereof.
(ii) Value of Performance Units. Each Performance Unit shall have an initial
value that is established by the Committee at the time of grant. The Committee
shall set Performance Goals in its discretion that, depending on the extent to
which they are met during a Performance Period, will determine, in accordance
with Section 4(a), the number and value of Performance Units that will be paid
out to the Participant.
(iii) Earning of Performance Units. Subject to the provisions of the Plan, after
the applicable Performance Period has ended, the holder of Performance Units
shall be entitled to receive a payout of the number and value of Performance
Units earned by the Participant over the Performance Period, to be determined by
the Committee, in its sole and plenary discretion, as a function of the extent
to which the corresponding Performance Goals have been achieved.
(iv) Form and Timing of Payment of Performance Units. Subject to the provisions
of the Plan, the Committee, in its sole and plenary discretion, may pay earned
Performance Units in the form of cash or in Shares (or in a combination thereof)
that have an aggregate Fair Market Value equal to the value of the earned
Performance Units at the close of the applicable Performance Period. Such Shares
may be granted subject to any restrictions in the applicable Award Agreement
deemed appropriate by the Committee. The determination of the Committee with
respect to the form and timing of payout of such Awards shall be set forth in
the applicable Award Agreement. A Performance Unit intended to qualify as
“qualified performance-based compensation” under Section 162(m) of the Code
shall provide that the restrictions of the Performance Unit lapse (or the grant
of the Performance Unit is contingent) upon the satisfaction of the requirements
for the payment of “qualified performance-based compensation” under Section
162(m) of the Code (whether through the application of Section 6(i) of the Plan
or otherwise).
(f) Cash Incentive Awards. Subject to the provisions of the Plan, the Committee,
in its sole and plenary discretion, shall have the authority to grant Cash
Incentive Awards. Subject to Section 4(a), the Committee shall establish Cash
Incentive Award levels to determine the amount of a Cash Incentive Award payable
upon the attainment of Performance Goals. A Cash Incentive Award intended to
qualify as “qualified performance-based compensation” under Section 162(m) of
the Code shall provide that the Award vests (or the grant of the Award is
contingent) upon satisfaction of the requirements for the payment of “qualified
performance-based compensation” under Section 162(m) of the Code (whether
through the application of Section 6(i) of the Plan or otherwise).

 

11



--------------------------------------------------------------------------------



 



(g) Other Stock-Based Awards. Subject to the provisions of the Plan, the
Committee shall have the sole and plenary authority to grant to Participants
other equity-based or equity-related Awards (including, but not limited to,
fully-vested Shares) (whether payable in cash, equity or otherwise) in such
amounts and subject to such terms and conditions as the Committee shall
determine. An Award under this Section 6(g) intended to qualify as “qualified
performance-based compensation” under Section 162(m) of the Code shall provide
that the Award vests (or the grant or payment of the Award is contingent) upon
satisfaction of the requirements for the payment of “qualified performance-based
compensation” under Section 162(m) of the Code (whether through the application
of Section 6(i) or otherwise).
(h) Dividends and Dividend Equivalents. In the sole and plenary discretion of
the Committee, an Award, other than an Option, SAR or Cash Incentive Award, may
provide the Participant with dividends or dividend equivalents, payable in cash,
Shares, other securities, other Awards or other property, on a current or
deferred basis, on such terms and conditions as may be determined by the
Committee in its sole and plenary discretion, including, without limitation,
(i) payment directly to the Participant, (ii) withholding of such amounts by the
Company subject to vesting of the Award or (iii) reinvestment in additional
Shares, Restricted Shares or other Awards. However, with respect to Awards
subject to performance conditions, any dividend equivalents shall be paid only
to the extent that the Shares underlying the Award are also paid.
(i) Performance Compensation Awards. (i) General. The Committee shall have the
authority, at the time of grant of any Award, to designate such Award (other
than Options and SARs) as a Performance Compensation Award in order for such
Award to qualify as “qualified performance-based compensation” under Section
162(m) of the Code.
(ii) Eligibility. The Committee shall, in its sole discretion, designate within
the first 90 days of a Performance Period (or, if earlier, by the latest date
allowed under Section 162(m) of the Code) which Participants will be eligible to
receive Performance Compensation Awards in respect of such Performance Period.
However, designation of a Participant as eligible to receive an Award hereunder
for a Performance Period shall not in any manner entitle such Participant to
receive payment in respect of any Performance Compensation Award for such
Performance Period. The determination as to whether or not such Participant
becomes entitled to payment in respect of any Performance Compensation Award
shall be decided solely in accordance with the provisions of this Section 6(i).
Moreover, designation of a Participant as eligible to receive an Award hereunder
for a particular Performance Period shall not require designation of such
Participant as eligible to receive an Award hereunder in any subsequent
Performance Period and designation of one person as a Participant eligible to
receive an Award hereunder shall not require designation of any other person as
a Participant eligible to receive an Award hereunder in such period or in any
other period.
(iii) Discretion of Committee with Respect to Performance Compensation Awards.
With regard to a particular Performance Period, the Committee shall have full
discretion to select (A) the length of such Performance Period, (B) the types of
Performance Compensation Awards to be issued, (C) the Performance Goals, (D) the
kinds and levels of the Performance Goals that are to apply to the Company or
any of its Subsidiaries, divisions or operational units, or any combination of
the foregoing, and (E) the Performance Formula. Within the first 90 days of a
Performance Period (or, if earlier, by the latest date allowed under Section
162(m) of the Code), the Committee shall, with regard to the Performance
Compensation Awards to be issued for such Performance Period, exercise its
discretion with respect to each of the matters enumerated in the immediately
preceding sentence and record the same in writing.

 

12



--------------------------------------------------------------------------------



 



(iv) Performance Criteria. Notwithstanding the foregoing, the Performance
Criteria that will be used to establish the Performance Goals with respect to
Performance Compensation Awards shall be based on the attainment of specific
levels of performance of the Company or any of its Subsidiaries, divisions or
operational units, or any combination of the foregoing. Such performance
criteria may be applied on an absolute basis and/or be relative to one or more
peer companies of the Company or indices or any combination thereof. To the
extent required under Section 162(m) of the Code, the Committee shall, within
the first 90 days of the applicable Performance Period (or, if earlier, by the
latest date allowed under Section 162(m) of the Code), define in an objective
manner the method of calculating the Performance Criteria it selects to use for
such Performance Period.
(v) Modification of Performance Goals. The Committee is authorized at any time
during the first 90 days of a Performance Period (or, if shorter, within the
maximum period allowed under Section 162(m) of the Code), or any time thereafter
(but only to the extent the exercise of such authority after such 90-day period
(or by such earlier deadline, if applicable) would not cause the Performance
Compensation Awards granted to any Participant for the Performance Period to
fail to qualify as “qualified performance-based compensation” under Section
162(m) of the Code), in its sole and plenary discretion, to adjust or modify the
calculation of a Performance Goal for such Performance Period to the extent
permitted under Section 162(m) of the Code (A) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction, event
or development affecting the Company or any of its Subsidiaries, divisions or
operating units (to the extent applicable to such Performance Goal) or (B) in
recognition of, or in anticipation of, any other unusual or nonrecurring events
affecting the Company or any of its Subsidiaries, divisions or operating units
(to the extent applicable to such Performance Goal), or the financial statements
of the Company or any of its Subsidiaries, divisions or operating units (to the
extent applicable to such Performance Goal), or of changes in applicable rules,
rulings, regulations or other requirements of any governmental body or
securities exchange, accounting principles, law or business conditions.
(vi) Payment of Performance Compensation Awards. (A) Condition to Receipt of
Payment. A Participant must be employed by the Company or one of its
Subsidiaries on the last day of a Performance Period to be eligible for payment
in respect of a Performance Compensation Award for such Performance Period.
Notwithstanding the foregoing, in the discretion of the Committee, Performance
Compensation Awards may be paid to Participants who have retired or whose
employment has terminated prior to the last day of the Performance Period for
which a Performance Compensation Award is made, or to the designee or estate of
a Participant who died prior to the last day of a Performance Period; provided,
however, that if the Committee so elects and such election causes the award to
fail to qualify as “qualified performance-based compensation” under Section
162(m) of the Code it shall no longer be treated as a Performance Compensation
Award under the Plan.
(B) Limitation. Except as otherwise permitted by Section 162(m) of the Code for
“qualified performance-based compensation”, a Participant shall be eligible to
receive payments in respect of a Performance Compensation Award only to the
extent that (1) the Performance Goals for the relevant Performance Period are
achieved and certified by the Committee in accordance with Section 6(i)(vi)(C)
and (2) the Performance Formula as applied against such Performance Goals
determines that all or some portion of such Participant’s Performance
Compensation Award has been earned for such Performance Period.
(C) Certification. Following the completion of a Performance Period, the
Committee shall meet to review and certify in writing whether, and to what
extent, the Performance Goals for the Performance Period have been achieved and,
if so, to calculate and certify in writing that amount of the Performance
Compensation Awards earned for the period based upon the Performance Formula.
(For purposes of this certification, approved minutes of the Committee meeting
in which the certification is made are treated as a written certification.) The
Committee shall then determine the actual size of each Participant’s Performance
Compensation Award for the Performance Period and, in so doing, may apply
negative discretion as authorized by Section 6(i)(vi)(D).

 

13



--------------------------------------------------------------------------------



 



(D) Negative Discretion. In determining the actual size of an individual
Performance Compensation Award for a Performance Period, the Committee may, in
its sole and plenary discretion, reduce or eliminate the amount of the Award
earned in the Performance Period, even if applicable Performance Goals have been
attained.
(E) Discretion. Except as otherwise permitted by Section 162(m) of the Code for
“qualified performance-based compensation”, in no event shall any discretionary
authority granted to the Committee by the Plan be used to (1) grant or provide
payment in respect of Performance Compensation Awards for a Performance Period
if the Performance Goals for such Performance Period have not been attained,
(2) increase a Performance Compensation Award for any Participant at any time
after the first 90 days of the Performance Period (or, if shorter, the maximum
period allowed under Section 162(m) of the Code) or (3) increase a Performance
Compensation Award above the maximum amount payable under Section 4(a) of the
Plan.
(F) Timing of Award Payments. The Performance Compensation Awards granted for a
Performance Period shall be paid to Participants as soon as administratively
possible following completion of the certifications required by
Section 6(i)(vi)(C), unless the Committee shall determine that any Performance
Compensation Award shall be deferred.
(G) Form of Payment. In the case of any Performance Compensation Award other
than a Restricted Share, RSU or other equity-based Award that is subject to
performance-based vesting conditions, such Performance Compensation Award shall
be payable, in the discretion of the Committee, in cash or in Restricted Shares,
RSUs or fully vested Shares of equivalent value and shall be paid on such terms
as determined by the Committee in its discretion. Any Restricted Shares and RSUs
shall be subject to the terms of this Plan (or any successor equity-compensation
plan) and any applicable Award Agreement. The number of Restricted Shares, RSUs
or Shares that is equivalent in value to a dollar amount shall be determined in
accordance with a methodology specified by the Committee within the first
90 days of the relevant Performance Period (or, if shorter, within the maximum
period allowed under Section 162(m) of the Code).
Section 7. Amendment and Termination.
(a) Amendments to the Plan. Subject to any applicable law or government
regulation, to any requirement that must be satisfied if the Plan is intended to
be a stockholder-approved plan for purposes of Section 162(m) of the Code and to
the rules of NASDAQ or any successor exchange or quotation system on which the
Shares may be listed or quoted, the Plan may be amended, modified or terminated
by the Board without the approval of the stockholders of the Company, except
that stockholder approval shall be required for any amendment that would
(i) increase the maximum number of Shares for which Awards may be granted under
the Plan or increase the maximum number of Shares that may be delivered pursuant
to Incentive Stock Options granted under the Plan; provided, however, that any
adjustment under Section 4(b) shall not constitute an increase for purposes of
this Section 7(a), or (ii) change the class of employees or other individuals
eligible to participate in the Plan. No amendment, modification or termination
of the Plan may, without the consent of the Participant to whom any Award shall
theretofor have been granted, materially and adversely affect the rights of such
Participant (or his or her transferee) under such Award, unless otherwise
provided by the Committee in the applicable Award Agreement. For purposes of the
preceding sentence and Section 7(b), any change to the date on which an Award is
included in the Participant’s income and/or wages is not considered to adversely
affect the rights of a Participant.

 

14



--------------------------------------------------------------------------------



 



(b) Amendments to Awards. The Committee may waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate
any Award theretofor granted, prospectively or retroactively; provided, however,
that, except as set forth in the Plan, unless otherwise provided by the
Committee in the applicable Award Agreement, any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination that would
materially and adversely impair the rights of any Participant or any holder or
beneficiary of any Award theretofor granted shall not to that extent be
effective without the consent of the applicable Participant, holder or
beneficiary. Notwithstanding the preceding sentence, in no event may any Option
or SAR (i) be amended to decrease the Exercise Price thereof, (ii) be cancelled
at a time when its Exercise Price exceeds the Fair Market Value of the
underlying Shares in exchange for another Option or SAR or any Restricted Share,
RSU, other equity-based Award, award under any other equity-compensation plan or
any cash payment or (iii) be subject to any action that would be treated, for
accounting purposes, as a “repricing” of such Option or SAR, unless such
amendment, cancellation or action is approved by the Company’s stockholders. For
the avoidance of doubt, an adjustment to the Exercise Price of an Option or SAR
that is made in accordance with Section 4(b) or Section 8 shall not be
considered a reduction in the Exercise Price or a “repricing” of such Option or
SAR.
(c) Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. Subject to Section 6(i)(v) and the penultimate sentence of Section 7(b),
the Committee is hereby authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4(b) or the occurrence of a Change of Control) affecting the Company,
any Subsidiary or the financial statements of the Company or any Subsidiary, or
of changes in applicable rules, rulings, regulations or other requirements of
any governmental body or securities exchange, accounting principles or law
(i) whenever the Committee, in its sole and plenary discretion, determines that
such adjustments are appropriate or desirable, including, without limitation,
providing for a substitution or assumption of Awards, accelerating the
exercisability of, lapse of restrictions on, or termination of, Awards or
providing for a period of time for exercise prior to the occurrence of such
event, (ii) if deemed appropriate or desirable by the Committee, in its sole and
plenary discretion, by providing for a cash payment to the holder of an Award in
consideration for the cancellation of such Award, including, in the case of an
outstanding Option or SAR, a cash payment to the holder of such Option or SAR in
consideration for the cancellation of such Option or SAR in an amount equal to
the excess, if any, of the Fair Market Value (as of a date specified by the
Committee) of the Shares subject to such Option or SAR over the aggregate
Exercise Price of such Option or SAR and (iii) if deemed appropriate or
desirable by the Committee, in its sole and plenary discretion, by canceling and
terminating any Option or SAR having a per Share Exercise Price equal to, or in
excess of, the Fair Market Value of a Share subject to such Option or SAR
without any payment or consideration therefor.
Section 8. Change of Control.
Notwithstanding any provision in this Plan, unless otherwise specified in the
Award Agreement, in the event of a Change of Control, in the Committee’s
discretion, either (1) (a) all outstanding Options and SARs shall immediately
become exercisable in full, (b) the restriction period and any Performance
Criteria applicable to any outstanding Restricted Share or RSU shall lapse, and
(c) there shall be substituted for each Share available under this Plan, whether
or not then subject to an outstanding award, the number and class of shares into
which each outstanding Share shall be converted pursuant to such Change of
Control, if any; provided that in the event of any such substitution, the
Exercise Price per share in the case of an Option or SAR shall be appropriately
adjusted by the Committee (whose determination shall be final, binding and
conclusive), such adjustments to be made in the case of outstanding Options and
SARs without an increase in the aggregate Exercise Price, or (2) each
outstanding award shall be surrendered to the Company by the holder thereof, and
each such award shall immediately be canceled by the Company, and the holder
shall receive, within ten days of the occurrence of a Change of Control, a cash
payment from the Company in an amount equal to (a) in the case of an Option or
SAR, the number of Common Shares then subject to such Option or SAR, multiplied
by the excess, if any, of the Fair Market Value of a Share on the date of
occurrence of the Change of Control over the Exercise Price per Share subject to
the Option or SAR, and (b) in the case of a Restricted Share or RSU, the number
of Shares or the number of RSUs, as the case may be, then subject to such award,
multiplied by the greater of (A) the highest per share price offered to
stockholders of the Company in any transaction whereby the Change of Control
takes place or (B) the Fair Market Value of a Share on the date of occurrence of
the Change of Control.

 

15



--------------------------------------------------------------------------------



 



Section 9. General Provisions.
(a) Nontransferability. Except as otherwise specified in the applicable Award
Agreement, during the Participant’s lifetime each Award (and any rights and
obligations thereunder) shall be exercisable only by the Participant, or, if
permissible under applicable law, by the Participant’s legal guardian or
representative, and no Award (or any rights and obligations thereunder) may be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant otherwise than by will or by the laws of descent and
distribution, and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Subsidiary; provided that (i) the designation of a beneficiary
shall not constitute an assignment, alienation, pledge, attachment, sale,
transfer or encumbrance and (ii) the Board or the Committee may permit further
transferability, on a general or specific basis, and may impose conditions and
limitations on any permitted transferability; provided, however, that Incentive
Stock Options granted under the Plan shall not be transferable in any way that
would violate Section 1.422-2(a)(2) of the Treasury Regulations. All terms and
conditions of the Plan and all Award Agreements shall be binding upon any
permitted successors and assigns. Upon any attempt to so sell, transfer, assign,
pledge, hypothecate, encumber or otherwise dispose of any Award (except as
permitted pursuant to the Plan and the Award Agreement), such award and all
rights thereunder shall immediately become null and void.
(b) No Rights to Awards. No Participant or other person shall have any claim to
be granted any Award, and there is no obligation for uniformity of treatment of
Participants or holders or beneficiaries of Awards. The terms and conditions of
Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant and may be made
selectively among Participants, whether or not such Participants are similarly
situated.
(c) Restrictions on Shares. Each Award shall be subject to the requirement that
if at any time the Company determines that the listing, registration or
qualification of the Shares subject to such Award upon any securities market or
under any law, or the consent or approval of any governmental body, or the
taking of any other action is necessary or desirable as a condition of, or in
connection with, the exercise or settlement of such award or the delivery of
shares thereunder, such award shall not be exercised or settled and such shares
shall not be delivered unless such listing, registration, qualification,
consent, approval or other action shall have been effected or obtained, free of
any conditions not acceptable to the Company. The Company may require that
certificates evidencing Common Shares delivered pursuant to any award made under
this Plan bear a legend indicating that the sale, transfer or other disposition
thereof by the holder is prohibited except in compliance with the Securities Act
of 1933, as amended, and the rules and regulations thereunder.
(d) Withholding. The Company shall have the right to require, prior to the
issuance or delivery of any Shares or the payment of any cash pursuant to an
Award, payment by the holder of such award of any Federal, state, local or other
taxes which may be required to be withheld or paid in connection with such
award, and, if the holder of such Award fails to make such required payment, the
Award may, in the discretion of the Company, be forfeited. The Company or any
Subsidiary shall have the right and is hereby authorized to withhold from any
Award, from any payment due or transfer made under any Award or under the Plan
or from any compensation or other amount owing to a Participant, the amount (in
cash, Shares, other securities, other Awards or other property) of any
applicable withholding taxes in respect of an Award, its exercise or any payment
or transfer under an Award or under the Plan and to take such other action as
may be necessary in the opinion of the Committee or the Company to satisfy all
obligations for the payment of such taxes. The Participant shall remain
responsible at all times for paying any federal, state, and local income or
employment tax due with respect to any Award, and neither the Company nor any
Subsidiary shall be liable for any interest or penalty that a Participant incurs
by failing to make timely payments of tax.

 

16



--------------------------------------------------------------------------------



 



(e) Section 409A. (i) It is intended that the provisions of the Plan comply with
Section 409A of the Code, and all provisions of the Plan shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A of the Code. In that regard if the application of
Section 8 causes an Award determined by the Committee to be nonqualified
deferred compensation (within the meaning of Section 409A of the Code) to become
payable on a Change of Control which is not a permissible payment event or time
(as described in § 1.409A-3) then for purposes of payment of such Award, no
Change of Control shall be deemed to have occurred with respect to that Award
unless and until there occurs a change in the ownership or effective control of
the Company, or in the ownership of a substantial portion of the assets of the
Company (within the meaning in accordance with § 1.409A-3(i)(5)).
(ii) No Participant or creditors or beneficiaries of a Participant shall have
the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under the Plan to any anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment, except as required by applicable law. Except as permitted under
Section 409A of the Code, any deferred compensation (within the meaning of
Section 409A of the Code) payable to any Participant or for the benefit of any
Participant under the Plan may not be reduced by, or offset against, any amount
owing by any such Participant to the Company or any of its Subsidiaries.
(iii) If an Award is subject to Section 409A of the Code and payment is due upon
a termination of employment, payment shall be made upon a separation from
service (within the meaning of Section 409A of the Code).
(iv) If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (A) such Participant shall be a specified
employee (within the meaning of Section 409A of the Code) and (B) the Company
shall make a good faith determination that an amount payable pursuant to an
Award constitutes nonqualified deferred compensation (within the meaning of
Section 409A of the Code) the payment of which is required to be delayed
pursuant to the six-month delay rule set forth in Section 409A of the Code in
order to avoid taxes or penalties under Section 409A of the Code, then the
Company shall not pay such amount on the otherwise scheduled payment date but
shall instead pay it, without interest, on the first day of the seventh month
following such separation from service.
(v) Notwithstanding any provision of the Plan to the contrary, the Company
reserves the right to make amendments to any Award as the Company deems
necessary or desirable to avoid the imposition of taxes or penalties under
Section 409A of the Code. In any case, a Participant shall be solely responsible
and liable for the satisfaction of all taxes and penalties that may be imposed
on such Participant or for such Participant’s account in connection with an
Award (including any taxes and penalties under Section 409A of the Code), and
neither the Company nor any of its Subsidiaries shall have any obligation to
indemnify or otherwise hold such Participant harmless from any or all of such
taxes or penalties.
(f) Award Agreements. Each Award hereunder shall be evidenced by an Award
Agreement, which shall be delivered to the Participant and shall specify the
terms and conditions of the Award and any rules applicable thereto, including,
but not limited to, the effect on such Award of the death, disability or
termination of employment or service of a Participant and the effect, if any, of
such other events as may be determined by the Committee.
(g) No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Subsidiaries from adopting or continuing in
effect other compensation arrangements, which may, but need not, provide for the
grant of options, restricted stock, shares, other types of equity-based awards
(subject to stockholder approval if such approval is required) and cash
incentive awards, and such arrangements may be either generally applicable or
applicable only in specific cases; provided, however, that unless specifically
stated otherwise in the Award documentation, equity grants of the Company to any
individual eligible for grants under this Plan shall be presumed to have been
made under this Plan.

 

17



--------------------------------------------------------------------------------



 



(h) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained as a director, officer, employee
or consultant of or to the Company or any Subsidiary, nor shall it be construed
as giving a Participant any rights to continued service on the Board. Further,
the Company or a Subsidiary may at any time dismiss a Participant from
employment or discontinue any directorship or consulting relationship, free from
any liability or any claim under the Plan, unless otherwise expressly provided
in the Plan or in any Award Agreement.
(i) No Rights as Stockholder. No Participant or holder or beneficiary of any
Award shall have any rights as a stockholder with respect to any Shares to be
distributed under the Plan until he or she has become the holder of such Shares.
In connection with each grant of Restricted Shares, except as provided in the
applicable Award Agreement, the Participant shall be entitled to the rights of a
stockholder (including the right to vote) in respect of such Restricted Shares.
Except as otherwise provided in Section 4(b), Section 7(c) or the applicable
Award Agreement, no adjustments shall be made for dividends or distributions on
(whether ordinary or extraordinary, and whether in cash, Shares, other
securities or other property), or other events relating to, Shares subject to an
Award for which the record date is prior to the date such Shares are delivered.
(j) Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Delaware, without giving
effect to the conflict of laws provisions thereof.
(k) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or as to any
person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be construed or deemed
stricken as to such jurisdiction, person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect.
(l) Other Laws; Restrictions on Transfer of Shares. The Committee may refuse to
issue or transfer any Shares or other consideration under an Award if, acting in
its sole and plenary discretion, it determines that the issuance or transfer of
such Shares or such other consideration might violate any applicable law or
regulation or entitle the Company to recover the same under Section 16(b) of the
Exchange Act, and any payment tendered to the Company by a Participant, other
holder or beneficiary in connection with the exercise of such Award shall be
promptly refunded to the relevant Participant, holder or beneficiary. Without
limiting the generality of the foregoing, no Award granted hereunder shall be
construed as an offer to sell securities of the Company, and no such offer shall
be outstanding, unless and until the Committee in its sole and plenary
discretion has determined that any such offer, if made, would be in compliance
with all applicable requirements of the U.S. Federal and any other applicable
securities laws.
(m) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary, on one hand, and a
Participant or any other person, on the other hand. To the extent that any
person acquires a right to receive payments from the Company or any Subsidiary
pursuant to an Award, such right shall be no greater than the right of any
unsecured general creditor of the Company or such Subsidiary.
(n) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities or other property shall be paid or transferred in lieu of
any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated or otherwise eliminated.

 

18



--------------------------------------------------------------------------------



 



(o) Requirement of Consent and Notification of Election Under Section 83(b) of
the Code or Similar Provision. No election under Section 83(b) of the Code (to
include in gross income in the year of transfer the amounts specified in Section
83(b) of the Code) or under a similar provision of law may be made unless
expressly permitted by the terms of the applicable Award Agreement or by action
of the Committee in writing prior to the making of such election. If an Award
recipient, in connection with the acquisition of Shares under the Plan or
otherwise, is expressly permitted under the terms of the applicable Award
Agreement or by such Committee action to make such an election and the
Participant makes the election, the Participant shall notify the Committee of
such election within ten days of filing notice of the election with the IRS or
other governmental authority, in addition to any filing and notification
required pursuant to regulations issued under Section 83(b) of the Code or any
other applicable provision.
(p) Requirement of Notification Upon Disqualifying Disposition Under Section
421(b) of the Code. If any Participant shall make any disposition of Shares
delivered pursuant to the exercise of an Incentive Stock Option under the
circumstances described in Section 421(b) of the Code (relating to certain
disqualifying dispositions) or any successor provision of the Code, such
Participant shall notify the Company of such disposition within ten days of such
disposition.
(q) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
(r) Designation of Beneficiary. (i) If permitted by the Company, a Participant
may file with the Committee a written designation of one or more persons as such
Participant’s beneficiary or beneficiaries (both primary and contingent) in the
event of the Participant’s death. To the extent an outstanding Option or SAR
granted under this Plan is exercisable after the Participant’s death, such
beneficiary or beneficiaries shall be entitled to exercise such Option or SAR
pursuant to procedures prescribed by the Committee.
(ii) Each beneficiary designation shall become effective only when filed in
writing with the Committee during the Participant’s lifetime on a form
prescribed by the Committee. The spouse of a married Participant domiciled in a
community property jurisdiction shall join in any designation of a beneficiary
other than such spouse. The filing with the Committee of a new beneficiary
designation shall cancel all previously filed beneficiary designations.
(iii) If a Participant fails to designate a beneficiary, or if all designated
beneficiaries of a Participant predecease the Participant, then each outstanding
option under this Plan held by such Participant at the time of the Participant’s
death, to the extent then or thereafter exercisable, may be exercised by such
Participant’s executor, administrator, legal representative or similar person,
or as otherwise prescribed under the laws of descent and distribution.
Section 10. Term of the Plan.
(a) Effective Date. The Plan shall be effective as of the date of its adoption
by the Board, provided that the stockholders of the Company approve the Plan
within 12 months after its adoption. If this Plan is not approved by the
stockholders of the Company, this Plan and any awards granted under this Plan
shall be null and void.
(b) Expiration Date. No Award shall be granted under the Plan after the tenth
anniversary of the date the Board adopts the Plan under Section 10(a). Unless
otherwise expressly provided in the Plan or in an applicable Award Agreement,
any Award granted hereunder, and the authority of the Board or the Committee to
amend, alter, adjust, suspend, discontinue or terminate any such Award or to
waive any conditions or rights under any such Award, shall nevertheless continue
thereafter.

 

19